The record in this case shows the imposition of a ten-years sentence to state's prison under such plainly arbitrary conduct of the accused's trial by the presiding judge of the Criminal Court of Record, and upon such doubtful evidence of guilt, that although the accused is not represented by counsel in the Supreme Court to file Brief for him here, and the State has moved to affirm the judgment on the record, this Court, upon a consideration of the motion and an inspection of the transcript, and upon an examination of the assignment of errors, all of which have been properly prepared and brought up from the court below, feel impelled, in the interest of justice, to reverse the judgment for a new trial, in order that the defendant may have in future proceedings that measure of evenhanded justice which in the eyes of the law and in fairness to an accused, ought to be the rule and controlling consideration in every criminal prosecution for felony.
Courts exist for the administration of justice to the poor and unfortunate without counsel, as much so as to the influential and powerful whose employed advocate is the most able at bar. The Honorable Assistant Attorney General, who represents the State on this appeal, has, with his usual commendable fairness to the Court and to his adversary, laid the whole record of the trial court's proceedings before this Court for its consideration upon a motion to affirm the judgment, which motion requires us to examine the transcript, and upon said consideration of the merits of the appealed cause as may be shown thereby, to give such *Page 501 
judgment as may appear according to law. See Section 4637 C.G.L., 2918 R.G.S.
Reversed for a new trial.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN and BUFORD, J.J., concur.